DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of claims 1 – 9 in the reply filed on December 21, 2020 is acknowledged.  The traversal is on the grounds of search burden and expense of filing a divisional application.  This is not found persuasive because the inventions are distinct from each other and further are not obvious variants.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1 – 9 are pending. Claims 10 – 18 are directed towards a non-elected group.
Priority
Receipt is acknowledged of Foreign Priority, however, certified copies of papers required by 37 CFR 1.55 have not been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2018 and December 30, 2019 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim set is objected to because of the following informalities:  An updated claim set with the current status of the claims has not been received.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Resch et al. (U.S. Patent No. 5,404,085).
Regarding independent claim 1, Resch teaches a windshield wiper system (WWS), comprising: a brushless direct current (BLDC) motor (brushless motor, 6); a wiper arm (wiper arm, 11) and blade (wiper blade, 13); a gearbox/converter (gear drive, 7) operably interposed between the BLDC motor (6) and the wiper arm (11) and blade (13; Fig. 1); and a smart motor drive (motor controller, 40 with logic device, 38) configured to determine a WWS failure condition and to operate the BLDC motor (6) according to the determination (Col. 5, line 42 – Col. 6, line 11).  
Regarding claim 2, Resch teaches the WWS further comprising: a switch input (switch means, 1) by which pilot commands are input (Col. 1, lines 18 – 21) to the smart motor drive (motor controller, 40 with logic device, 38); and a central fault display by which the smart motor drive displays information associated with the WWS failure condition (Col. 4, lines 25 – 56 and Table 1 and Truth Table; Col. 5, lines 13 – 17 and 19 - 23).  
Regarding claim 3, Resch teaches the WWS further comprising: further comprising a fault log repository in which the smart motor drive (motor controller, 40 with logic device, 38) stores information associated with the WWS failure condition (Col. 5, lines 13 – 17 and line 42 – Col. 6, line 11).  
Regarding claim 4, Resch teaches the WWS wherein the smart motor drive (motor controller, 40 with logic device, 38) is coupled to the BLDC motor (6) and comprises a failure diagnostic system (FDS) in which the WWS failure condition is determined (Col. 5, line 42 – Col. 6, line 11 and lines 48 – 63).  
Regarding claim 5, Resch teaches the WWS further comprising at least one of a first sensor (current sense, 50) operably interposed between the smart motor drive (40/38) and the BLDC motor (6; 
Regarding claim 6, Resch teaches the WWS wherein the FDS is receptive of readings from the at least one of the first (50; Fig. 6) and second sensors and determines the WWS failure condition based on the readings (Col. 5, line 57 – Col. 6, line 2).
Regarding claim 7, Resch teaches the WWS wherein the FDS is receptive of readings from the first sensor (50) and determines the WWS failure condition based on the readings being indicative of a nominal current condition, an under-current condition, an over-current condition, a zeroed current condition and a trip current condition (Col. 5, line 57 – Col. 6, line 2).
Regarding claim 8, Resch teaches the WWS wherein: the first sensor (50) comprise a current sensor the FDS is receptive of readings from the current sensor and the FDS determines the WWS failure condition based on the readings from the current sensor indicating nominal, zeroed, trip, normal, under- or over-current conditions cross-referenced (Col. 5, line 57 – Col. 6, line 2).  
Regarding the second sensors comprise a strain gauge referenced with the readings from the strain gauge indicating nominal, zeroed, low-, high- or very high-torque conditions, claim 5 requires at least 1 of a first and second sensor and not both, therefore Examiner has rejected the elected sensor of claim 5.
Regarding claim 9, Resch teaches the WWS further comprising at least one of a current sensor (50) operably interposed between the smart motor drive (40/38) and the BLDC motor (6; Fig. 5); a position sensor operably interposed between the BLDC motor and the gearbox/converter; and a strain gauge operably interposed between the gearbox converter and the wiper arm and blade.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723